Case: 20-30732     Document: 00516151466        Page: 1    Date Filed: 01/03/2022




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       January 3, 2022
                                 No. 20-30732                           Lyle W. Cayce
                                                                             Clerk

   D&G Holdings, L.L.C., formerly doing business as
   Doctors Lab,

                                                          Plaintiff—Appellant,

                                     versus


   Xavier Becerra, Secretary, U.S. Department of Health
   and Human Services,

                                                          Defendant—Appellee.



                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:17-CV-1045




   Before Owen, Chief Judge, and Jones and Wilson, Circuit Judges.

   Edith H. Jones, Circuit Judge:
         Under the Medicare Act, the Department of Health and Human
   Services (“H.H.S.”) is statutorily obliged to pay back any recouped funds
   when an initial overpayment determination is overturned. This appeal
   presents the question whether (and when) judicial review of the Secretary’s
Case: 20-30732          Document: 00516151466             Page: 2   Date Filed: 01/03/2022




                                           No. 20-30732


   allegedly incomplete repayment of recouped funds is available under
   42 U.S.C. § 405(g). We hold that “effectuations” of final agency decisions,
   when sought to liquidate the amount of repayment owed, are reviewable
   under § 405(g) as continuous aspects of the initial, properly exhausted,
   administrative decision.          The district court’s judgment of dismissal is
   REVERSED, and the case is REMANDED for proceedings consistent
   herewith.
                                      BACKGROUND
          Appellant D&G Holdings, L.L.C. (“D&G”), which previously
   operated as Doctors Lab, was a Medicare service provider for nursing homes
   and homebound individuals from 1986 to 2016. D&G’s controversy with
   H.H.S. began when a Medicare Zone Program Integrity Contractor,
   AdvanceMed, concluded in 2014 that D&G had received $8.3 million in
   excess Medicare reimbursements over several years.                     The Medicare
   Administrative Contractor for Louisiana, Novitas Solutions, Inc.
   (“Novitas”), relied on AdvanceMed’s calculations and instructed D&G to
   refund the $8.3 million plus interest to Medicare. Sixteen days after the
   initial overpayment determination, Novitas began recouping the alleged
   overpayment         from     D&G.         D&G       commenced    the    “harrowing”
   administrative appeals process by submitting a request for redetermination
   to Novitas.1 Family Rehab, Inc. v. Azar, 886 F.3d 496, 499 (5th Cir. 2018).



          1
              The administrative appeal process is as follows.
          At the outset, a Medicare Administrative Contractor makes an “initial
          determination” regarding the overpayment amount. A provider who is
          displeased with the Medicare Administrative Contractor’s initial
          determination may then seek a “redetermination”—the first step in a five-
          step appeal process. The redetermination is conducted by employees of
          the Medicare Administrative Contractor who were not involved in the
          initial determination. Second, if the provider remains dissatisfied, the




                                                 2
Case: 20-30732        Document: 00516151466                Page: 3       Date Filed: 01/03/2022




                                          No. 20-30732


           For over three years, D&G’s administrative appeal worked its way
   through the process, and D&G went out of business in 2016 for reasons
   related to the lengthy appeal. In 2017, D&G received a fully favorable
   decision from the Medicare Appeals Council, which reversed the
   overpayment determination. The Appeals Council emphasized Novitas’s
   poor record keeping and inconsistent documentation, as it found that “the
   case record cannot reasonably be relied upon to support a measurement of
   the overpayment in this case.” The Appeals Council, however, did not
   address the repayment of funds that had already been recouped during the
   appeals process.
           Shortly after the Appeals Council issued its decision, D&G sued the
   H.H.S. Secretary in federal court seeking repayment of the recouped funds,
   which then amounted to $4,136,258.19 in principal and $593,294.54 in
   accrued interest. Curiously, on the same day D&G filed suit, Novitas paid
   D&G $1.8 million; no explanation or accounting accompanied this payment.
   D&G duly subtracted $1.8 million from its request and currently contends
   that it is owed over $2.3 million in principal and a substantial additional
   amount of accruing interest. The Secretary disputes this calculation and
   contends that it actually overpaid D&G. The parties’ factual dispute appears


           provider may request a “reconsideration.” A Qualified Independent
           Contractor, another private contractor, conducts the “independent”
           reconsideration. Third, if the provider still remains dissatisfied, the
           provider may request a hearing before an administrative law judge (ALJ).
           The ALJ reviews the case de novo. Fourth, either the provider or CMS,
           through its contractors, may request that the Medicare Appeals Council
           (Council) review the ALJ’s decision. The Council, like the ALJ, reviews
           the case de novo, and its decision constitutes the Secretary’s final decision.
           Fifth, if all else fails, the provider is entitled to judicial review of the
           Secretary’s final decision . . . as is provided in section 405(g) . . . .
   Maxmed Healthcare, Inc. v. Price, 860 F.3d 335, 338 (5th Cir. 2017) (internal citations and
   quotation marks omitted).




                                                 3
Case: 20-30732      Document: 00516151466          Page: 4   Date Filed: 01/03/2022




                                    No. 20-30732


   to arise from Novitas’s failure to provide complete records of how much
   money has been recouped.
          The district court dismissed D&G’s case for lack of subject matter
   jurisdiction. It held that there was no federal court jurisdiction pursuant to
   42 U.S.C. § 405(g), as applied to Medicare appeals by 42 U.S.C.
   § 1395ff(b)(1)(A), because it characterized D&G’s grievance regarding the
   calculation and payment of the recouped funds as a separate agency action
   that was administratively unexhausted. The court rebuffed D&G’s contrary
   characterization that the “effectuation” was but an aspect of the original
   agency proceedings such that only one continuous action existed for
   purposes of § 405(g).
          D&G appealed the dismissal to the Fifth Circuit. D&G Holdings,
   L.L.C. v. Azar, 776 F. App’x 845 (5th Cir. 2019) (“D&G Holdings I”). This
   court vacated and remanded for reconsideration in light of a then-recent
   opinion, Matter of Benjamin, 932 F.3d 293 (5th Cir. 2019). Two points are
   relevant for present purposes. First, Benjamin held that, if a litigant cannot
   establish jurisdiction under § 405(g), alternative bases of jurisdiction are
   available unless they are explicitly prohibited by the text of the statute’s
   channeling provision, § 405(h). Id. at 296. This court instructed the district
   court to allow D&G to amend its complaint to seek mandamus relief as an
   alternate source of jurisdiction. 776 F. App’x at 848.
          Second, this court did “not address the correctness of the district
   court’s . . . opinion, save for one aspect.” Id. We held that the trial court
   erred in characterizing Novitas’s decision to repay $1.8 million as an “initial
   determination.” Id. The Medicare Act defines an “initial determination”
   as a decision regarding an individual’s entitlement to benefits. Id. The panel
   concluded that Novitas’s determination “by unknown means” of “how




                                         4
Case: 20-30732       Document: 00516151466           Page: 5     Date Filed: 01/03/2022




                                      No. 20-30732


   much money it had garnished from D&G” did not fall within this definition.
   Id. The panel further noted:
          As best we can tell, it appears that Novitas picked the number
          out of thin air. What is worse, its affiant (Shaena Parker)
          admits the amount was wrong. All this makes one thing
          inescapably clear: Neither the Secretary nor Novitas seem to
          have any idea what they are doing or what is going on. It is
          inexcusable that the Secretary would allow Novitas to wield the
          sovereign authority of the United States to seize money from a
          private company but then be utterly unable to give an
          accounting for the amount pillaged.
   Id.
          On remand, the district court maintained the position that it lacked
   jurisdiction under § 405(g) because the “effectuation” was a separate agency
   action that needed to be administratively presented and exhausted. The
   court also rejected D&G’s amended mandamus claim under Rule 12(b)(6),
   and granted the Secretary’s second motion to dismiss.                D&G timely
   appealed.
          After D&G filed the present appeal, another curious action was taken
   by Novitas. Novitas notified D&G’s counsel that it had reopened2 its
   “effectuation” action and revised it to allow D&G to administratively appeal
   the prior $1.8 million refund calculation. Novitas acknowledged that it
   previously “did not afford appeal rights with respect to the amount
   refunded,” but its “revised action” now includes the right to appeal. Novitas
   purported to explain how it determined that the recoupment amount was
   $1.8 million. The Secretary moved this court to take judicial notice of the


          2
           A reopening is “a remedial action taken to change a binding determination or
   decision that resulted in either an overpayment or underpayment.”
   42 CFR § 405.980(a)(1).




                                            5
Case: 20-30732      Document: 00516151466           Page: 6    Date Filed: 01/03/2022




                                     No. 20-30732


   letter. D&G opposes this motion on the basis that “reopening” would be
   ultra vires, void ab initio, and a “thinly veiled attempt to unilaterally deprive
   this Court of jurisdiction to consider D&G’s second appeal.”3
                           STANDARD OF REVIEW
          This court reviews jurisdictional questions de novo. Azar, 886 F.3d at
   500. When a Rule 12(b)(1) motion is filed with other Rule 12 motions, the
   court should consider the Rule 12(b)(1) motion “before addressing any attack
   on the merits.” Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).
                                   DISCUSSION
               I.    Jurisdiction Under 42 U.S.C. § 405(g)

          The jurisdictional dispute here turns on the nature of the
   “effectuation” as repayment of recouped funds for purposes of 42 U.S.C.
   § 405(g), as applied to Medicare claims under 42 U.S.C. § 1395ff(b)(1)(A).
   If the “effectuation” is a separate agency action, then, as explained below,
   federal courts would not have jurisdiction under § 405(g), which confers
   federal court jurisdiction only over exhausted initial agency determinations.
   On the other hand, if the “effectuation” is a continuation of the initial agency
   action that determined D&G’s entitlement to benefits, i.e., reversal of the
   overpayment determination, the federal district court has § 405(g)
   jurisdiction to finalize the amount of repayment owed by the Secretary.
          We begin with the statutory structure for judicial review of agency
   action. Section 405 limits the power of federal courts to hear claims arising




          3
            For reasons noted infra, we GRANT both the Secretary’s motion and D&G’s
   cross-motion.




                                          6
Case: 20-30732        Document: 00516151466              Page: 7       Date Filed: 01/03/2022




                                         No. 20-30732


   under the Medicare Act; subsections (g) and (h) define the scope of judicial
   review.4 Section 405(h) provides:
           [1] The findings and decision of the [Secretary] after a hearing
           shall be binding upon all individuals who were parties to such
           hearing. [2] No findings of fact or decision of the [Secretary]
           shall be reviewed by any person, tribunal, or governmental
           agency except as herein provided. [3] No action against the
           United States, the [Secretary], or any officer or employee
           thereof shall be brought under section 1331 or 1346 of title 28
           to recover on any claim arising under this subchapter.
   42 U.S.C. § 405(h) (numerals added). The third sentence of § 405(h)
   “strips district courts of the most obvious sources of federal jurisdiction” for
   these claims. Benjamin, 932 F.3d at 296. The second sentence “channels”
   the class of available claims “into § 405(g), which, in turn, grants jurisdiction
   to district courts to review final agency decisions made after a hearing.” Id.
   “Section 405(h) purports to make exclusive the judicial review method set
   forth in § 405(g).” Shalala v. Illinois Council on Long Term Care, Inc.,
   529 U.S. 1, 10, 120 S. Ct. 1084, 1091 (2000).
           Section 405(g) is the Medicare Act’s jurisdictional provision. In
   relevant part, § 405(g) provides that
           Any individual, after any final decision of the [Secretary] made
           after a hearing to which he was a party . . . may obtain a review
           of such decision by a civil action . . . . The court shall have
           power to enter, upon the pleadings and transcript of the record,


           4
              Section 405 is found in the Social Security Act, but both subsections (g) and (h)
   are incorporated into the Medicare Act. Section 1395ii makes § 405(h) applicable to the
   Medicare Act “to the same extent” as it is applicable in the Social Security Act.
   Section 1395ff(b)(1)(A) incorporates § 405(g). Crucially, § 1395ff(b)(1)(A) limits judicial
   review to initial determinations that have been exhausted through the administrative
   appeals process. Agency actions that are not “initial determinations” are therefore not
   eligible for § 405(g) judicial review under § 1395ff(b)(1)(A).




                                                7
Case: 20-30732      Document: 00516151466          Page: 8   Date Filed: 01/03/2022




                                    No. 20-30732


          a judgment affirming, modifying, or reversing the decision of
          the [Secretary] . . . .
   42 U.S.C. § 405(g). As noted in footnote 4, § 1395ff(b)(1)(A) limits judicial
   review under § 405(g) to initial determinations. Section 405(g) “contains
   two separate elements: first, a jurisdictional requirement that claims be
   presented to the agency, and second, a waivable requirement that the
   administrative remedies prescribed by the Secretary be exhausted.” Smith v.
   Berryhill, 139 S. Ct. 1765, 1773 (2019) (internal quotation marks omitted).
          Nevertheless, the Supreme Court has identified circumstances in
   which a particular contention that was not strictly presented or exhausted
   through the administrative process was reviewable under § 405(g). Illinois
   Council, 529 U.S. at 19–20, 23, 120 S. Ct. at 1096–97, 1099; see also Bowen v.
   Michigan Academy of Family Physicians, 476 U.S. 667, 680, 106 S. Ct. 2133,
   2141 (1986).    In Illinois Council, the Court acknowledged that certain
   “contentions” relevant to the “‘action’ arising under the Medicare Act” are
   reviewable by the courts, even if those “contentions” themselves were not
   subject to a hearing. 529 U.S. at 23, 120 S. Ct. at 1099. The challengers there
   complained about certain procedural regulations pertaining to the agency’s
   review, but they did not initiate agency review at all, and attempted instead
   to bring their challenge directly to the courts. Id. The Court held that the
   challengers were required to present the matter to the agency first, but they
   “remain free, however, after following the special review route that the
   statutes prescribe, to contest in court the lawfulness of any regulation or
   statute upon which an agency determination depends.” Id. at 23, 120 S. Ct.
   at 1099. The Court went on to say:
          The fact that the agency might not provide a hearing for that
          particular contention, or may lack the power to provide one is
          beside the point because it is the “action” arising under the
          Medicare Act that must be channeled through the agency.




                                         8
Case: 20-30732       Document: 00516151466         Page: 9    Date Filed: 01/03/2022




                                    No. 20-30732


          After the action has been so channeled, the court will consider
          the contention when it later reviews the action. And a court
          reviewing an agency determination under § 405(g) has
          adequate authority to resolve any statutory or constitutional
          contention that the agency does not, or cannot, decide, including,
          where necessary, the authority to develop an evidentiary
          record.
   Id. at 23–24, 120 S. Ct. at 1099 (internal citations omitted) (first emphasis in
   original, second emphasis added).
          Evident from this guidance is that the channeling requirements under
   Sections 405(g) and (h) require courts to focus on the action arising under the
   Medicare Act and not on other related “contentions.” Here, Novitas’s
   “effectuation” raises contentions that the agency “[did] not, or cannot,
   decide,” id. at 23, 120 S. Ct. at 1099, because quantifying the required
   repayment could only occur after the Appeals Council had reversed the
   overpayment decision. As a statutory contention that the agency “[did] not,
   or cannot, decide,” id. at 23, such “effectuation” falls within the category of
   “contentions” anticipated in Illinois Council.        Equally significant, this
   court’s conclusion in D&G Holdings I that the “effectuation” was not an
   “initial determination,” 776 F. App’x at 848, correlates with the reasoning
   in Illinois Council.
          The district court thus erred by concluding that Illinois Council did not
   apply here. It reasoned that, because D&G was challenging Novitas’s factual
   compliance with the overpayment determination, instead of making a legal
   challenge, the claim was fundamentally different. This reasoning arbitrarily
   limited Illinois Council to its facts, whereas the Court authorized judicial
   review following agency action for “any statutory or constitutional
   contention that the agency does not, or cannot, decide.” Illinois Council,
   529 U.S. at 23–24, 120 S. Ct. at 1099 (emphasis added).                 Further
   undermining the district court’s reasoning is the Supreme Court’s statement




                                          9
Case: 20-30732         Document: 00516151466             Page: 10        Date Filed: 01/03/2022




                                          No. 20-30732


   that federal courts conducting review of final agency action have “where
   necessary, the authority to develop an evidentiary record” to address such
   disputes. Id. (emphasis added). Consequently, the district court has the
   ability to do what it needs to in order to resolve the dispute regarding how
   much principal and interest the Secretary is obliged to repay D&G pursuant
   to 42 U.S.C. § 1395ddd(f)(2)(B).5
           The Secretary contends that Illinois Council does not apply because,
   after all, D&G was required to seek “redetermination” of the repayment
   amount through administrative channels. Specifically, the Secretary argues
   that the “effectuation” cannot be reviewed by the courts because D&G has
   not received a redetermination decision. He argues that “[i]f D&G disagreed
   with the calculation of the effectuation or the resulting amount, D&G could
   request redetermination of that decision.” But according to the statute and
   regulations, only initial determinations are subject to redeterminations,6 and
   D&G Holdings I forecloses that possibility. The Secretary would have this
   court contradict D&G Holdings I, which we cannot do as a matter of law of
   the case and precedent, or interpret the Medicare Act as not affording judicial
   review of such “effectuations” at all. Neither interpretation makes sense
   legally and both conflict with applicable Supreme Court precedent. Illinois
   Council, 529 at 23–24, 120 S. Ct. at 1099; Michigan Academy, 476 U.S. at 670,
   106 S. Ct. at 2135 (articulating the “strong presumption that Congress
   intends judicial review of administrative action”). Further, it would be
   unconscionable to require a party to exhaust administrative remedies in order


           5
             This is consistent with federal courts’ broad statutory jurisdiction to affirm,
   modify, or reverse the agency decision with or without remand, which the Supreme Court
   characterized as reflecting “a high ‘degree of direct interaction between a federal court and
   an administrative agency’ envisioned by § 405(g).” Smith v. Berryhill, 139 S. Ct. 1765, 1779
   (2019) (citing Sullivan v. Hudson, 490 U.S. 877, 885, 109 S. Ct. 2248, 2254 (1989)).
           6
               42 U.S.C. § 1395ff(a)(3)(A); 42 CFR § 405.940.




                                                10
Case: 20-30732        Document: 00516151466              Page: 11       Date Filed: 01/03/2022




                                         No. 20-30732


   to prove that Medicare erroneously collected recoupment, and then to spend
   several more years of administrative appeals simply to determine the amount
   it is owed. Federal courts are fully equipped to perform this ultimate legal
   inquiry.
           The district court had jurisdiction under § 405(g) to resolve this
   dispute because “effectuations” are inextricably intertwined with the initial
   exhausted agency action.7 It committed reversible error when it granted the
   Secretary’s motion to dismiss.8
                II.    January 22, 2021 Notice of “Reopening”

           On January 22, 2021, Novitas purported to “reopen” its
   “effectuation” decision three years after litigation commenced in federal
   court. The Secretary claims this notice bolsters its position that D&G has
   yet to exhaust the administrative remedies available to it. We disagree. For
   two reasons, Novitas’s attempted reopening is ultra vires.
           Agencies’ “power to act and how they are to act is authoritatively
   prescribed by Congress, so that when they act improperly, no less than when


           7
               A separate doctrine provides that claims that are “inextricably intertwined
   with . . . a claim for benefits” cannot be divorced for purposes of federal question
   jurisdiction. Heckler v. Ringer, 466 U.S. 602, 624, 104 S. Ct. 2013, 2026 (1984); see also
   RenCare, Ltd. v. Humana Health Plan of Texas, Inc., 395 F.3d 555, 557–59 (5th Cir. 2004).
   Specifically, if a claim is “inextricably intertwined” with a claim for benefits, it “arises
   under the Medicare Act” for purposes of federal court jurisdiction. See Heckler, 466 U.S.
   at 624, 104 S. Ct. at 2026. Similar logic extends to the present context as well. An
   “effectuation,” which in this case amounts to liquidation of the amount of repayment
   owed, is similarly “inextricably intertwined” with the underlying agency decision and,
   thus, is reviewable under § 405(g) once there is jurisdiction to review the underlying claim
   for benefits.
           8
             Based on the foregoing analysis, we need not reach the challenges raised by the
   parties pertaining to D&G’s mandamus claim. See Shalala v. Illinois Council on Long Term
   Care, Inc., 529 U.S. 1, 10, 120 S. Ct. 1084, 1091 (2000).




                                               11
Case: 20-30732        Document: 00516151466               Page: 12        Date Filed: 01/03/2022




                                           No. 20-30732


   they act beyond their jurisdiction, what they do is ultra vires.” City of
   Arlington, Tex. v. F.C.C., 569 U.S. 290, 297, 133 S. Ct. 1863, 1869 (2013).
   “[A] claim of ultra vires” presents a question of law. Jean v. Gonzales,
   452 F.3d 392, 396 (5th Cir. 2006) (collecting cases). Any reopening must
   conform with the “guidelines established by the Secretary in regulations.”
   42 U.S.C. § 1395ff(b)(1)(G).
           First, for a contractor like Novitas, a reopening is authorized by
   statute only for initial determinations or redeterminations.9                     42 U.S.C.
   § 1395ff(b)(1)(G); 42 C.F.R. § 405.980(a)(1)(i). In D&G Holdings I, this
   court has already held that the “effectuation” decision in this case is not an
   “initial determination.”           And, as discussed supra, there can be no
   redetermination absent an initial determination. 42 U.S.C. § 1395ff(a)(3);
   42 CFR § 405.940. Accordingly, the Secretary had no authority to consider
   reopening the “effectuation” without contradicting this court’s prior
   dispositive holding.
           Second, the regulations place time limits on a contractor’s ability to
   reopen an initial determination or redetermination.                           Because the
   “effectuation” occurred in August 2017, more than three years before the
   purported reopening, Novitas must have had “good cause as defined in
   § 405.986.” 42 CFR § 405.980(b)(2). “Good cause” under § 405.986


           9
              The Secretary argues that the reopening was not ultra vires because this court
   should not interpret § 1395ff(b)(1)(G) to “limit the Secretary or his contractors.” In other
   words, he suggests that the statute’s explicit allowance of the Secretary’s ability to reopen
   and revise initial determinations should not implicitly disallow reopening non-initial
   determinations. It is not this court but the applicable law and regulations that cabin the
   authority of the Secretary and his contractors to reopen proceedings. Besides the obvious
   interpretive defects of the Secretary’s argument, it fundamentally misunderstands the
   source and scope of agency power. See Louisiana Pub. Serv. Comm’n v. F.C.C., 476 U.S.
   355, 357, 106 S. Ct. 1890, 1901 (1986) (“[A]n agency literally has no power to act . . . unless
   and until Congress confers power upon it.”).




                                                 12
Case: 20-30732     Document: 00516151466          Page: 13   Date Filed: 01/03/2022




                                   No. 20-30732


   “may be established when – (1) There is new and material evidence . . . or
   (2) The evidence that was considered in making the determination or
   decision clearly shows on its face that an obvious error was made at the time
   of the determination or decision.” 42 CFR § 405.986(a). The Secretary’s
   barely-argued motion does not address or even attempt to establish Novitas’s
   good cause.     Therefore, the Secretary’s attempted reopening of the
   “effectuation” was untimely.     For both of these reasons, the purported
   reopening was void ab initio.
          The district court’s judgment is REVERSED, and the case is
   REMANDED for proceedings consistent herewith.




                                        13